The question is whether in 1936 the petitioner had acquired the domicile requisite to his registration as a voter in the second election district of the thirteenth Assembly district of the county of New York.
His petition alleges: "I reside at 1116 Amsterdam Avenue, a residence hall, for the past two years. Previous to that I resided in other places within the Second Election District of the Thirteenth Assembly District. I was born in Hamburg, Germany, on July 3rd, 1907, and arrived in the United States on July 11th, 1925. I was naturalized as an American citizen on February 16th, 1933, in the United States District Court for the Southern District of New York — certificate No. 3,679,369. My residence at the time I became a citizen of the United States was 1124 Amsterdam Avenue, also a residence hall of Columbia University, and within the Second Election District of the Thirteenth Assembly District. I am a teacher at Brooklyn College, New York, being employed by the City of New York in that capacity, and give instructions both during the day and evening sessions. I have been teaching at Brooklyn College for about two and a half years. I received my Bachelor of Arts degree from Columbia University and likewise my Master of Arts degree, and I am taking a single course at Columbia University, incidental to my *Page 76 
work in Physics. My parents reside in Manizales, Republic of Colombia, South America, and have lived there since 1926. When I came from Germany in 1925 we lived together for a short while and then my parents migrated to their present South American residence and I took up my residence in 1926 in the Second Election District of the Thirteenth Assembly District, where I have continuously resided since then for the past ten years. * * * My intention is to remain indefinitely at my present address, 1116 Amsterdam Avenue, where I maintain my legal and permanent residence for all purposes, and have all my personal belongings with me. * * *." It is conceded that 1116 and 1124 Amsterdam avenue are the street numbers of dormitories at Columbia University and that the petitioner's occupancy of living quarters at either address has at all times been conditioned upon his taking at least one of the courses of study offered by that institution.
"For the purpose of voting, no person shall be deemed to have gained or lost a residence, by reason of his presence or absence, while employed in the service of the United States; nor while engaged in the navigation of the waters of this State, or of the United States, or of the high seas; nor while a student of any seminary of learning; nor while kept at any almshouse, or other asylum, or institution wholly or partly supported at public expense or by charity; nor while confined in any public prison." (State Const., art. II, § 3.) Thus petitioner's mere presence at Columbia University as a student thereof is irrelevant to the issue. He must show by other and independent facts that the election district in which the university is located has been adopted by him as a home. (Matter of Blankford, 241 N.Y. 180.) This, we think, he fails to do.
No reference is made to any act of the petitioner done within the election district that was unrelated to his presence there as a student of a seminary of learning. *Page 77 
(See Matter of Barry, 164 N.Y. 18, 21.) It does not appear nor is it claimed that he was ever in the district before that presence began. His assertion of intention to remain indefinitely at his present address is not the equivalent of a statement that he intends to reside indefinitely in the election district. It is no more than a declaration of his purpose to have no other habitation while his course of study continues. This, as we have often said, is not enough. If it be the fact that the petitioner has completely severed his family ties that circumstance does not alter the case. (Matter of Blankford, supra.)
"It may be urged that the enforcement of this rule will render it well nigh impossible for a student to establish a residence in a seminary of learning, but the very obvious answer is that the letter and spirit of the Constitution contemplate such a result." (Matter of Garvey, 147 N.Y. 117, 123.)
The order should be affirmed, without costs.